In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 5, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Zevelon Tanel did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In opposition to the defendants’ prima facie showing that the plaintiff Zevelon Tanel did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), the plaintiffs submitted sufficient proof to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). Accordingly, the defendants’ motion for summary judgment dismissing the complaint should have been denied (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.